DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections - 35 USC § 112
	The previous grounds of rejection have been withdrawn.  

Claim Rejections - 35 USC § 102/103
	Applicant argues that it is incorrect for the Office to take the position that functional features need not be considered during examination.  The Examiner agrees with Applicant that functional features cannot be ignored.  The Examiner submits that the functional limitations were not ignored and fully considered.  The Examiner examined the functional language to see if the limitations served to structurally distinguish from prior art. Applicant argues that Harbers does not teach a plurality of selectively and individually activatable, defined wavelength light sources. The Examiner has reviewed the disclosure to what structural limitations are imposed by the functional language of “selectively and individually activatable.” The disclosure describes that the sources can be activated individually “by the selective application of current to produce light emissions…with pre-programmed instructions using a computer, a programmable logic controller or the like” (para. [0019] as published). The structure that causes the light sources to individually activate (e.g. the computer or controller) is not recited in the claim and is not 
	Applicant also argues that Harbers relies on rotation of the central reflector (352) and thus does not teach the mirror and the light sources “do not move during use.”  The Examiner respectfully disagrees. The Examiner has not found any teaching by Harbers that the mirror and light sources move during use. Also, Applicant does not point to any teaching that they move during use. Furthermore, the recitation “the mirror and the light sources do not move during use” only requires the prior art to show a single instance during operation where the mirror and light sources do move. For instance, intermittent movement would still meet the claimed “do not move during use” because during use, there are times when they do not move. Harbers does not teach that the mirror and light sources are in constant motion Rather, Harbers teaches they are movable so that they can be adjusted (e.g. “The illumination device includes a movable light adjustment member that is adjustable to alter the shape or color of the light produced by the light emitting device.”) This suggests that the mirror and light sources are moved to a desired setting and then are not moved during use (e.g. such as office lighting and general lighting (para. [0043])). Besides Harbers teaching the claimed limitation, the limitation itself does not impart any particular structure to the mirror and light sources because the limitation describes the manner in with the mirror and light sources are operated (i.e. operated so they do not move during use.) As such, the limitation does not serve to structurally distinguish from Harbers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 5 is dependent on a cancelled claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 8, 10-14, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harbers et al. (US 2013/0058081; “Harbers” hereinafter).
Harbers shows an illumination device comprising:

a mirror (352) comprising a top and a bottom and a central axis extending between the top and the bottom, a plurality of faceted perimeter surfaces (352G, 352R) disposed in side-by-side relation about the perimeter of the mirror; and
a plurality of selectively and individually activatable, defined wavelength light sources (LED or LED chip; 102) disposed circumferentially about the mirror and a plurality of focusing lenses (lens over each LED chip; [0034] “The LEDs 102 may include a lens over the LED chips.”) disposed circumferentially about the mirror between the light sources and the mirror, wherein at least a portion of the light sources are adapted to direct light emissions of discrete, defined wavelengths through aligned focusing lenses to opposing faceted perimeter surfaces on the mirror at an incident intensity.
With regards to the “wherein” clause, the clause recites desired results from the manner of operating the illumination system and thus does not serve to structurally distinguish from Harbers.
With regards to the “optionally” clause, the claim does not require that which is optional and therefore the “optionally” clause is not required to be taught by Harbers. The same applies to all the dependent claims that further limits that which is in the “optionally” clause.
With regards to “selectively and individually activatable” this limitation is not taken to structurally distinguish.  The disclosure does not describe the light sources to have any particular structure such that they can be selectively and individually activated.  The disclosure describes that the sources can be activated individually “by the selective application of current to produce light emissions…with pre-programmed instructions using a computer, a programmable logic 

With respect to claim 3, the mirror has a substantially flat top surface and substantially flat bottom surface (see figure 7A).

With respect to claim 5, the mirror is made out of an “aluminum based material” i.e. an aluminum alloy, polished or coated (para. [0026]) or copper (para. [0037]).

With respect to claim 7, the faceted perimeter surfaces are sloped downward at an angle of about 25 degrees to about 65 degrees (see figure 7A).

With respect to claim 8, the faceted perimeter surfaces are of trapezoidal geometry (figure 7A).

With respect to claim 10, the light sources are light emitting diodes (Abstract).

With regards to claims 11-13, the light guide is an optional element and therefore any further limitations on the light guide is also optional and not required to be shown by Harbers.

With respect to claim 14, please see the discussion for claim 1 above.

With respect to claim 16, the mirror has a substantially flat top surface and substantially flat bottom surface (see figure 7A).

With respect to claim 17, the mirror is made out of aluminum or copper (para. [0037]).

With respect to claim 20, please see the discussion for claims 1, 2, and 4 above for the claimed features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Harbers in view of Admitted Prior Art

With respect to claim 21, Harbers discloses a method comprising:

providing a mirror (352, Fig. 7A) comprising a plurality of faceted perimeter surfaces (352R, 352G) disposed in side- by-side relation about the perimeter of the mirror; 
providing a plurality of selectively activatable, defined wavelength light sources (102, para. [0035]) disposed circumferentially about the mirror;

directing the reflected light outputs from the opposing faceted perimeter surfaces to a common reflection location (120) such that upon activation of one or more of the light sources, reflected light from said one or more of the light sources is supplied, wherein the mirror and the light sources do not move during use (e.g. such as for office lighting and general lighting (para. [0043])).
Harbers teaches examples of where the illumination device may be used such has office lighting and general lighting (para. [0043]) but does not show that the reflected light is provided to an optical imaging device and acquiring a sequence of images corresponding the activation sequence of the light sources.
It is taken that optical imaging devices were well known such as motion cameras. At the time of filing of the claimed invention, it would have been obvious to record a series of images (e.g. a motion video) with a camera where the illuminating device provides light to the camera so that an event can be recorded and viewed at a later time.

s 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harbers as applied to claims 5 and 17 respectively and further in view of Price et al. (US 5,548,661).
Harbers shows all the features as discussed for claims 5 and 17 but does not show the mirrors to be coated with AlMgF2 .  Prices shows a lamp reflector wherein reflector is coated with AlMgF2.  At the time of filing of the claimed invention, it would have been obvious to use a coating of AlMgF2 for nothing more than reflect light as expected.   

Allowable Subject Matter
Claims 9 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues the lens of Harbers is not the required “focusing lens” as claimed. The Examiner respectfully disagrees. One of ordinary skill in the art understands that an LED diode emits light in a wide spread pattern and thus Harbers’ lens is intended to concentrate (i.e. focus) the wide spread into a narrower spread to better use the amount of light produced by the diode. Thus the lens is a focusing lens, and this lens is highly common in LED sources. In addition, the Examiner submits that “focusing lens” is broadly, but reasonably, interpreted to be a lens that concentrates light and need not be one that is shaped or position so that it focuses all light to a focus at a particular point in space. For instance, the following references shows the term “focusing lens” to not be one that focuses light to a particular focal point:
“The focusing lens for an LED, which concentrates light emitted from the LED so as to have directionality parallel to an optic axis” Abstract, US 7,411,742.
“A plurality of lenses 228 is pressed into the window support plate 218, which focus the light of the plurality of LEDs 128 into a narrow beam.” col. 9, lines 45-47. US 10,215,394.
“the lenses have their light beams focused along generally the central axis of the light chamber 30 of housing 29.” Para. [0030]. US 2002/0085372.
“12. The LED illuminator of claim 10 wherein the one or more auxiliary LEDs have focusing lenses integrally formed therein, each with a fan angle which may be similar or dissimilar to the fan angle of the LED.” Claim 12. US 2001/0048597.
“The cover or lens 66 on the housing may be formed of non-reflecting glass, and is a non -focusing lens since the LED 92 and phototransistor 110 each include a focusing lens as part of their package.” Col. 7, lines 42-45. US 4,019,606.
“As an example for a typical application using a 6.4 mm radius focusing lenses, the center-to-center spacing between each focusing lens and the LED bulb would be 8.9 mm.” col. 4, lines 43-47. US 5,302,942.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886